The opinion of the court was delivered by
Depue, J.
By section 84 of the school law it is made the duty of the township collector of each township to receive and hold in trust all school moneys belonging to the township or to any of the districts thereof, whether received from the state appropriation, from township or district tax, or from other sources, and to pay out the same only on the orders of the district clerks of the several districts of his town*47ship, which order shall specify the object for which it is given, and shall be signed by at least one other trustee besides said clerk, and shall be made payable to the order of and be endorsed by the person entitled to receive it. Rev., p. 1086.
By the act establishing and regulating public schools in this state, every school district is a corporate body. Trustees are elected annually. In these trustees is vested the management and control of schools in their respective districts. The trustees employ teachers, provide school-houses, in fact, upon these trustees devolves the whole subject of expenditures incident to the maintenance of public schools in their districts, and the application of public moneys appropriated for that purpose. Rev., p. 1076, tit. “School Trustees.” The district clerk is an executive officer elected by the trustees, among whose duties is that of paying out, by orders on the township collector, all school moneys of the district secured from the state, township or district. Rev., p. 1076, § 35. With the expenditure of moneys raised for school purposes and the application of the moneys to the purpose for which they were raised, the township collector has no official concern. His duties, as defined by section 84, are simply to receive the moneys raised or appropriated for school purposes and to pay out the same only on the orders of the district clerks of the several districts of his township. The statute provides that the orders shall specify the object for which they are given. The statute does not contain a prescription that the order shall make any designation with respect to the yearly taxes out of which it shall be payable. An order on the township collector which expresses the object for which the money is required complies with the statute. Such an order is the voucher on which the collector is required to pay.
Nor is it material to the validity of the order on which the collector pays that the money in his hands is the product of the taxes for any particular year. If, in fact, he has in hand moneys raised for school purposes, no matter how or at what time received, the trustees of the school district are the official body by whom or by whose order in the name of the district *48clerk the money is to be withdrawn. The township collector, if he pays over the money to the proper corporate body and on the statutory order, fully performs his official duty. . He is in no wise responsible for the application the trustees have made of the money.
A certificate will be made accordingly.